Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156225(62)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  FRANK KERN, III,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 156225
  v                                                                  COA: 330183
                                                                     Oakland CC: 2012-127856-CB
  BONNIE KERN-KOSKELA, LARRY
  KOSKELA, CHRISTOPHER KELLY,
  MAXITROL COMPANY, MERTIK
  MAXITROL, INC., MICHAEL LATIFF and
  McDONALD HOPKINS, LLC,
             Defendants-Appellees.
  _____________________________________/

        On order of the Chief Justice, the motion of defendants-appellees Michael Latiff
  and McDonald Hopkins, LLC, to file a late answer is GRANTED. The answer submitted
  on August 30, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2017
                                                                                Clerk